99 Mich. App. 353 (1980)
297 N.W.2d 663
PEOPLE
v.
BOOMER
Docket No. 45869.
Michigan Court of Appeals.
Decided August 12, 1980.
Frank J. Kelley, Attorney General, Robert A. *354 Derengoski, Solicitor General, L. Brooks Patterson, Prosecuting Attorney, Robert C. Williams, Chief Appellate Counsel, and Thomas S. Richards, Assistant Prosecuting Attorney, for the people.
Young & Kaluzny, for defendant on appeal.
Before: T.M. BURNS, P.J., and J.H. GILLIS and BASHARA, JJ.
T.M. BURNS, P.J.
Defendant appeals of right his May 15, 1979, plea of guilty to armed robbery. MCL 750.529; MSA 28.797. On May 16, 1979, he was sentenced to a term of 8 to 20 years imprisonment. Defendant raises one issue for our consideration. On the date of sentencing, but before sentence was imposed by the Court, defendant indicated that he wished to withdraw his guilty plea. Defendant's request was summarily denied without any inquiry by the sentencing judge as to why defendant wished to withdraw his plea:
"Defendant: I would like to withdraw my plea to not guilty (sic).
"The Court: Your motion is denied. Anything further?
"Defendant: No."
Although there is no absolute right to withdraw a guilty plea, requests for withdrawal should be granted with "great liberality" if made prior to sentencing. People v Price, 85 Mich App 57; 270 NW2d 707 (1978), lv den 405 Mich 819 (1979), People v Winegar, 78 Mich App 764; 261 NW2d 45 (1977).
In People v Moore, 74 Mich App 195, 198; 253 NW2d 708 (1977), this Court held that when a defendant moves to withdraw a guilty plea, the *355 judge must "inquire in some detail why the defendant wishes to do so". We find no evidence of such an inquiry in the instant case. Therefore, we would adopt the remedy approved of in Moore and remand this case to the lower court with instruction to conduct an evidentiary hearing on whether defendant's desire to withdraw his guilty plea was motivated by a sufficiently nonfrivolous reason. If, in the discretion of the trial judge, it was, the defendant should be permitted to withdraw his plea and should be tried on the original charge in accordance with People v Moore, supra. If, on the other hand, the trial judge should determine that the defendant has no valid reason for withdrawing his guilty plea, the conviction should be affirmed. We retain no further jurisdiction.